Citation Nr: 9928154	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the waiver of recovery request for the debt of 
$19,512.67 was received timely.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Committee 
on Waivers and Compromises (COWC).  


FINDINGS OF FACT

1.  On April 19, 1997, the appellant was informed in writing 
of an overpayment of VA improved pension benefits in the 
amount of $19,512.67 and her waiver rights.  

2.  A request for waiver of recovery of the overpayment of VA 
improved pension benefits was received by the RO on July 20, 
1998.  

3.  The appellant's request for waiver of the indebtedness 
was not made within 180 days after she was notified.  


CONCLUSION OF LAW

A timely request for waiver of recovery of the overpayment of 
VA improved pension benefits in the amount of $19,512.67 was 
not received.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.963 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness shall only be 
considered if made within 180 days following the date of 
notice of the indebtedness to the debtor.  The 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by the VA or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, that there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period shall be 
computed from the date of the requestor's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).  

The record shows that in 1978, the appellant was award death 
benefits effective from March 1978.  

Information provided to the VA revealed that the appellant's 
income exceeded the maximum amount allowed.  In April 1997, 
the Montgomery, Alabama, Regional Office (RO) notified the 
appellant of the termination of payment of VA pension 
benefits effective February 1, 1994.  At this time, the 
appellant was informed that this adjustment resulted in an 
overpayment of benefits.  On April 19, 1997, the VA informed 
the appellant in writing of an overpayment of VA pension 
benefits in the amount of $19,512.67 and of her rights.  

In a statement signed by the appellant on July 16, 1998 the 
appellant requested waiver of recovery of the overpayment.  

In her August 1998 notice of disagreement, the appellant 
asserted that she contacted the veterans service officer in 
the local VA office following her receipt of notice of the 
indebtedness, and this person told her that she could not 
request a waiver of the overpayment and thus she did not do 
so.  She wrote that she was later informed that she could 
file a waiver.  However, when she filed the waiver she was 
told that she waited too long.  

The appellant asserted that she was told she could not file a 
waiver of the debt.  Regardless, when the appellant was 
informed of the debt, she was instructed that a request for 
waiver must be made in writing.  Her reported telephone calls 
do not constitute writing.  

The appellant was informed in writing of the overpayment of 
VA pension benefits in the amount of $19,512.67 and her 
waiver rights on April 19, 1997.  A request for waiver of 
recovery of the overpayment was received by the RO on July 20 
1998, more than 180 days after the date of a notice of 
indebtedness.  The appellant has not alleged that there was a 
delay in her receipt of the notification of indebtedness 
beyond the time customarily required for mailing.  
Additionally, the Board notes that there is no evidence of 
record that could be reasonable construed as a timely filed 
waiver request.  Thus, because the appellant did not file a 
timely request for waiver of recovery of indebtedness the 
claim must be denied.  38 U.S.C.A. § 5302(a) (West 1991) and 
38 C.F.R. § 1.963 (1998).  


ORDER

As the appellant did not timely apply for waiver of recovery 
of overpayment of pension benefits, her appeal is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

